Filed 2/15/22 Young v. Le CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 BRIDGET M. YOUNG et al.,                                             D078208

           Plaintiffs and Respondents,

           v.                                                         (Super. Ct. No. 37-2020-
                                                                      00015489-CU-OR-CTL)
 TRAM BAO LE,

           Defendant and Appellant;


 REZA SADEGHI,

          Intervenor and Respondent.


         APPEAL from an order of the Superior Court of San Diego County,
Joel R. Wohlfeil, Judge. Affirmed.
         Dicks & Workman, Joseph G. Dicks, Linda G. Workman; Niddrie
Addams Fuller Singh and John S. Addams for Defendant and Appellant.
         Taylor Anderson and Christopher R. Mordy for Plaintiffs and
Respondents.
         Reza Sadeghi, in pro. per., for Intervenor and Respondent.
                                       I.
                              INTRODUCTION
      Defendant Tram Bao Le appeals from an order of the trial court
denying her motion to dissolve a preliminary injunction prohibiting Le and
“anyone else acting on behalf of [Le] . . . from performing any construction
work” on Le’s home.
      The plaintiffs Bridget and Wayne Young (the plaintiffs) live across the
street from Le. They filed this action after Le proceeded with construction on
a remodel of her home after her remodel plans were rejected by an
architectural committee tasked with considering and approving any proposed
construction on properties in the planned community in which the parties
live (the Architectural Committee or Committee). 1 Shortly after filing the
action against Le, the plaintiffs sought a preliminary injunction to prohibit
Le from continuing construction on her home. The trial court weighed the
parties’ arguments and evidence and ultimately enjoined Le from continuing
with further construction while the lawsuit proceeded.
      Approximately two months after the trial court issued the preliminary
injunction, Le filed a motion to dissolve the preliminary injunction pursuant
to Code of Civil Procedure section 533 (section 533). That provision grants a
court discretion to modify or dissolve an injunction or temporary restraining
order when a party makes a showing that there has been “a material change
in the facts upon which the injunction” was granted, the law has changed, or
there has been a showing that the “ends of justice would be served” by such
an order. (§ 533.) Le asserted that throughout the review of her proposed


1     According to the plaintiffs, Le’s proposed remodel will negatively
impact the views from their property and will therefore negatively affect the
value of their property.

                                       2
plans by the committee, she was led to believe that there was only a single
voting member of the Architectural Committee, but that during litigation of
this action, she discovered that a second voting member had been elected to
the Committee. According to Le, this member had never resigned or been
removed from the Architectural Committee, despite having sold her home in
the community and having moved. Le contended that because there were two
members of the Committee, the denial of approval of her remodel plans by a
single member of the Committee was not a valid act, and that the denial was
therefore ineffective. On the basis of these “new” facts, Le asserted, the
preliminary injunction should be dissolved.
      The trial court found that the second member of the Architectural
Committee had sold her home and moved, that she was no longer a member
of the community association that the Committee represented, and that she
had “effectively resigned” from her position. Based on these findings, the
court concluded that there had been no material change in the facts from the
time the court issued the preliminary injunction and denied Le’s motion to
dissolve the preliminary injunction.
      On appeal, Le contends that the trial court abused its discretion in
denying her motion to dissolve the preliminary injunction. She argues that
the CC&Rs render the recording of the second Architectural Committee
member’s election to the Committee “conclusive and binding,” and that
because this second member was never formally removed from the
Committee pursuant to the terms of the CC&Rs, and did not formally resign
from her position or otherwise notify the homeowners of her resignation, this
member remained a voting member at the time Le’s plans were being
considered. Le maintains that, as a result, the Architectural Committee’s
denial of approval of Le’s plans was invalid because the vote of the single

                                       3
member of the Committee did not constitute the required “majority” of the
Committee’s votes and/or there was not a quorum at the meeting at which
approval of Le’s plans was denied.
      We conclude that the trial court’s finding that one of the two elected
committee members of the Architectural Committee effectively resigned is
supported by substantial evidence, and that the court did not abuse its
discretion in denying Le’s motion to dissolve the preliminary injunction. We
therefore affirm the trial court’s order denying Le’s section 533 motion.
                                      II.
              FACTUAL AND PROCEDURAL BACKGROUND
A. The relevant Declaration of Restrictions
      The parties live in La Jolla Corona Estates No. 2 (Corona Estates
No. 2), a planned community of homes located in La Jolla, California. The
community is subject to the restrictions provided for in a set of recorded
CC&Rs that run with the land.
      Among the relevant restrictions in the CC&Rs is “Restriction No. 4,”
which states: “No buildings shall be erected on any of said lots until the
complete plans and specifications for such building and the location thereof,
together with the landscape plan, and a grading plan, if a grading plan is
requested, have been approved by [the Architectural] Committee . . . .”
“Restriction No. 4” further indicates that “no structure or building of more
than one story in height shall be erected without the prior approval of said
Committee.”
      The CC&Rs provide for the creation and existence of the Architectural
Committee that is tasked with approving any proposed construction on the
lots that comprise Corona Estates No. 2. The Architectural Committee is to
consist of “not more than three members, the majority of whom shall be

                                       4
owners of the improved lots” that are subject to the CC&Rs. 2 The CC&Rs do
not require that the Architectural Committee have any minimum number of
members. With respect to the removal or replacement of members of the
Architectural Committee, the CC&Rs provide:
        “Any member of such Committee may be removed, and a
        new member appointed or elected thereto, at any time by
        the party or parties authorized to appoint or elect said
        Committees, which such removal and appointment or
        election shall be disclosed by a written instrument executed
        and recorded in the manner above provided for in the
        appointment or election of such Committee, and shall
        become effective immediately upon such recordation.

        “Any substitution in or addition to such Committee shall
        likewise be evidenced by a written instrument, executed
        and recorded as provided above.

        “Any of said instruments so executed and recorded as
        provided above shall be conclusive evidence of the creation
        of any such Committee, of any addition or substitution in
        the membership thereof, of their authority to act as herein


2   The relevant language discussing the composition of the Architectural
Committee provides:
        “Any such Committee elected by the owners of a majority of
        the improved lots and plots shall consist of not more than
        three members, a majority of whom shall be owners of
        improved lots and plots subject to these conditions and
        restrictions, and the fact of their election shall be
        conclusively established and disclosed by a written
        instrument setting forth the name and addresses of the
        members so elected, the period for which they are elected
        and the fact that they are the duly elected members of said
        Committee. Said instrument shall be signed by the owners
        of a majority of the improved lots and plots whose
        ownership is disclosed by the Official Records of San Diego
        County.”

                                     5
         provided, and of the facts therein set forth; and the written
         approval by any such Committee so designated shall be
         conclusive and binding on all parties having any rights
         under these restrictions.”

      The CC&Rs provide that “[a]ny act permitted to be done by any
Committee hereunder may be done by a majority of the members of any such
Committee.”
B. Factual background regarding membership of Architectural Committee
   during the time period in question
      In 2016, two owners of properties in Corona Estates No. 2, Lauri
Frontera and Danielle Peay, were elected to the Architectural Committee.
Mike Flood, who appears to be another property owner in Corona Estates
No. 2, is identified in correspondence in the record as the “Administrator” of
the Architectural Committee, but not as a member. In March 2016, Flood
recorded a “Supplement to Declaration of Restrictions La Jolla Corona
Estates, Unit No. 2,” which identified Frontera and Peay as the members of
the Architectural Committee elected by “[t]he owners of a majority of the
improved lots and plots” in the community. This document also indicated
that Frontera and Peay had each been elected to serve for a two-year period,
with “automatic, successive extensions of one year, unless earlier terminated
by resignation or by removal and replacement by vote of the owners of a
majority of the improved lots, per the CC&R’s.”
      In January 2020, Peay, sold her home and moved out of Corona Estates
No. 2.3 On January 19, 2020, Peay sent a text message to Flood and


3     The parties disagree with respect to the factual determinations to be
reached as a result of Peay’s selling her home and her communications with
the Architectural Committee and other Board representatives. Plaintiffs
contend that the evidence demonstrates that Peay resigned from the

                                       6
Frontera stating: “Hi- I am moving today and we have sold our house. Not
sure what steps I should take re the AC . . . I’ve enjoyed volunteering with
you both :)[.]” Flood responded with the following message:
         “THANK YOU for your service! No need to send a
         resignation letter right now. I’ll initiate an election when I
         return on 1/26. Until then, any action taken (none
         expected) by the AC will show just Lauri voting. When we
         send out the Notice of Election and Request for Candidates
         we will say there are two vacancies on the Committee to be
         filled. Safe moving - and stay in touch!”
      Frontera responded to Peay’s text message, saying, “The selfless part of
me says congrats on the house sale and good luck in the next adventures in
your life! The selfish side of me is really bummed – you will be missed!”
Flood wrote “Agreed!” and included an image of a famous character showing
a sad facial expression. Peay stated, “You two are the best- Tha[nks] Again!”
      It does not appear that an election was held to replace Peay or to install
a new member in the previously unfilled third Architectural Committee
position prior to the events leading to the filing of this action.
C. Le’s proposed addition to her residence
      On the morning of February 5, 2020, Le and Hoang Nguyen4 sent an e-
mail to Flood inquiring about the need for approval by an architectural
committee of plans for a remodel of Le’s home. Le and Nguyen indicated that
they had already received approval from the City of San Diego for their


Architectural Committee, leaving the Committee with a single remaining
member. Defendant contends that because Peay never sent a formal
resignation letter or otherwise provided formal notice to the homeowners, she
never resigned and therefore, continued to serve as a voting member of the
Architectural Committee during the relevant time period.

4     Nguyen is not a party to the action or this appeal.

                                         7
remodel plans. The designer of the project sent a follow-up e-mail to Flood
that same day. That evening, Frontera responded to Le and Nguyen’s e-mail
to provide a “summary overview” of the Architectural Committee process for
reviewing and approving proposed remodel plans. Frontera did not identify
Peay, or any other individual, as being a member of the Architectural
Committee in this e-mail, but did present herself as a member of the
Committee.
      On March 10, 2020, Flood sent a letter by e-mail to Le, “per the
direction of the Architectural Committee for La Jolla Corona Estate, Unit
No. 2 in response to the submittal for review by the Committee of proposed
construction made by the owner of lot 131 . . . .” The letter includes
letterhead that reads as follows:
                        “Architectural Committee
        “LA JOLLA CORONA ESTATES, UNIT NO. 2 (LOTS 66-224)
            “Lauri Frontera Ratliff, Member - [Number] La Jolla
               Rancho Road, [e-mail and telephone number].”
      In this letter, the Committee stated that it “will not provide a positive
determination at this time.” However, the Committee further explained that
it would provide Le “some time . . . to take concerns of your neighbors whose
ocean views would be negatively impacted into account,” and thus would not
be “issu[ing] an outright negative determination.” The Committee invited Le
to “submit revised plans for consideration” if she chose to do so after
“consulting with [her] neighbors.” The Committee further stated that if Le
did not indicate a desire to submit revised plans, “a negative determination
will be made no later than March 17, 2020.” The letter was “signed” by the
“Architectural Committee [¶] La Jolla Corona Estates, Unit 2.”
      On March 17, 2020, the Architectural Committee sent Le a letter
stating that because Le had not communicated her intention to modify the

                                        8
plans for the proposed construction on her home, the Committee was “making
a negative determination with regard to [Le’s] submission.” This letter was
also signed by the “Architectural Committee [¶] La Jolla Corona Estates,
Unit 2.” The letter included the same letterhead as the previous letter—i.e.,
the letterhead that identified Frontera as the sole member of the
Architectural Committee, and provided her contact information.
      It appears from the record that Le began construction on her residence
despite the “negative determination” by the Architectural Committee. The
plaintiffs retained an attorney, who filed the underlying action on their
behalf. On April 20, 2020, the plaintiffs’ attorney sent a letter to Le, through
Le’s attorney, requesting that Le stop the construction on her home. Copies
of the summons and complaint in the underlying action were included with
the letter. In further communication between the attorneys, the attorney for
the plaintiffs again requested that Le halt further construction. The record
demonstrates that the parties failed to reach an informal resolution of the
matter.
D. The trial court proceedings
      The plaintiffs filed their action against Le on May 26, 2020, seeking
declaratory and injunctive relief arising from allegations of Le’s breach of the
CC&Rs.
      Approximately a week later, the plaintiffs moved for a temporary
restraining order and requested that a preliminary injunction be issued. The
trial court granted the motion for a temporary restraining order and set a
hearing on the request for a preliminary injunction.
      After a hearing, on June 24, 2020, the trial court entered an order
granting the plaintiffs’ request for a preliminary injunction. The trial court
determined that the plaintiffs had established a substantial likelihood of

                                       9
success on the merits of their claim. The trial court noted that, although the
CC&Rs stated that the Architectural Committee could not “exceed three
homeowners,” they did not “specify a minimum number” of members. The
court further noted that at the time Le’s plans were considered by the
Architectural Committee, only Frontera “was available” to vote on Le’s
application. The court concluded that, given the lack of a requirement of a
minimum number of members of the Architectural Committee, and given
that a dictionary definition of the term “committee” allows for membership of
a single person delegated to complete a specific task, it was permissible for
Frontera, alone, to have acted on behalf of the Architectural Committee.
      The trial court further concluded that because this action involves real
estate, money would be insufficient to compensate plaintiffs for Le’s violation
of the CC&Rs, and even if money would be sufficient, it would be difficult to
determine the value of the harm caused by Le’s conduct. The court
ultimately determined that the issuance of an injunction prohibiting Le from
undertaking any further construction at her home was appropriate, although
the court did not require that Le remove “that portion of construction that
has already taken place.” The court required that the plaintiffs post an
undertaking in the amount of $175,000 to cover any damages that Le might
suffer in the event that it were ultimately determined that the injunction was
improvidently granted.
      Le originally appealed from the trial court’s order granting the
preliminary injunction. However, approximately three months after filing




                                      10
the notice of appeal from the court’s order granting the plaintiffs’ request for
a preliminary injunction, Le moved to dismiss the appeal. 5
      In the interim, Le filed a motion in the trial court to dissolve the
preliminary injunction pursuant to section 533. Le’s motion indicated that
she believed that there were “[n]ew, [a]ctual [f]acts” that were different from
the facts that had been alleged by the plaintiffs in the papers supporting
their request for a preliminary injunction. Among the “new” facts that Le
asserted supported the dissolving of the preliminary injunction was that “[a]t
all relevant times, there were two members of the [fn. omitted]” Architectural
Committee, and that the plaintiffs and the Architectural Committee had
“withheld” from Le the fact that Peay “was still a member of the AC as she
was never removed and had never resigned therefrom.” Thus, Le argued,
when Frontera acted on behalf of the Architectural Committee, she acted in
the absence of the necessary quorum and/or her vote did not constitute a
majority of the Committee’s votes. In either case, Le argued, Frontera’s act of
denying approval of Le’s plans was invalid.
      After full briefing, the trial court denied Le’s motion to dissolve the
injunction, finding that Peay had “sold her home and moved out of the
community.” The court further found that Peay was “no longer a member of
the [Corona Estate No. 2] Association, she could not serve on the



5     We grant Le’s unopposed request for judicial notice, in which Le seeks
judicial notice of (1) the dismissal request she filed in the appeal in case
No. D077672, as well as this court’s order dismissing the appeal in that
matter and subsequent remittitur, and (2) a stipulation and proposed order
submitted to the trial court on October 15, 2020, to permit Le to file a brief in
support of her motion for dissolution of the preliminary injunction,
notwithstanding its page length, which would otherwise violate California
Rules of Court, rule 3.113(d) and (g).

                                       11
Architectural Committee, and effectively resigned.” The court indicated that
because it had previously taken into consideration the fact that only one of
the two elected members remained on the Architectural Committee at the
time of the relevant events, there had not been a change in the facts upon
which the court had granted the preliminary injunction, and therefore, there
was no basis for dissolving the injunction.
      Le filed a timely notice of appeal from the trial court’s order denying
her motion to dissolve the preliminary injunction.6
                                      III.
                                 DISCUSSION
      Le asserts that the trial court abused its discretion in denying her
motion to dissolve the preliminary injunction because (1) there was a
material change in the facts upon which the injunction was granted and/or
(2) the “ends of justice would be served by” (§ 533) dissolving the injunction.
We conclude that neither argument has merit.
A. Legal standards
      Section 533 provides that “[i]n any action, the court may on notice
modify or dissolve an injunction or temporary restraining order upon a
showing [(1)] that there has been a material change in the facts upon which
the injunction or temporary restraining order was granted, [(2)] that the law



6     After full briefing on appeal, Le filed an unopposed motion to augment
the record pursuant to California Rules of Court, rule 8.155(a), to include in
the record on appeal documents comprising the exhibits attached to Notices
of Lodgment and Requests for Judicial Notice filed in the trial court in
connection with Le’s opposition to the plaintiff’s motion for a preliminary
injunction, and those filed in connection with Le’s motion to dissolve the
preliminary injunction. We grant the motion. The record shall be augmented
with the documents attached to Le’s motion.

                                       12
upon which the injunction or temporary restraining order was granted has
changed, or [(3)] that the ends of justice would be served by the modification
or dissolution of the injunction or temporary restraining order.”
      We review the trial court’s order denying a motion to dissolve an
injunction for an abuse of discretion. (Loeffler v. Medina (2009)
174 Cal.App.4th 1495, 1505 (Loeffler); People ex rel. Feuer v. Progressive
Horizon, Inc. (2016) 248 Cal.App.4th 533, 540.) A trial court’s decision not to
dissolve an injunction “ ‘ “ ‘rests in the sound discretion of the trial court upon
a consideration of all the particular circumstances of each individual
case.’ ” ’ ” (People v. Brewer (2015) 235 Cal.App.4th 122, 136 (Brewer).)
      “The abuse of discretion standard is not a unified standard; the
deference it calls for varies according to the aspect of a trial court’s ruling
under review.” (Haraguchi v. Superior Court (2008) 43 Cal.4th 706, 711.) To
the extent that the issues raised on appeal from an order denying a motion to
dissolve an injunction require us to review the trial court’s factual findings,
we apply the substantial evidence standard of review. (Loeffler, supra,
174 Cal.App.4th at p. 1505.) In addition, “[w]e presume that the trial
court[‘s] order is correct, and imply findings that are necessary to support”
the order. (Estate of O’Connor (2017) 16 Cal.App.5th 159, 169; see Brewer v.
Carter (2013) 218 Cal.App.4th 1312, 1320 [“[u]nder the doctrine of ‘implied
findings,’ if the record is silent, we must presume the trial court fully
discharged its duty to consider all of the relevant factors and made all of the
factual findings necessary to support its decision for which there is
substantial evidence”].) Further, although the trial court’s denial of a request
to dissolve an injunction “ ‘ “ ‘rests in the sound discretion of the trial
court’ ” ’ ” (Brewer, supra, 235 Cal.App.4th at p. 136), to the extent that the
denial is based on the trial court’s determination of a legal question, the

                                         13
reviewing court conducts an independent review, without deference to the
trial court’s conclusion. (See Haraguchi, supra, at p. 712 [conclusions of law
are reviewed de novo]; see also Eneaji v. Ubboe (2014) 229 Cal.App.4th 1457,
1463 [“whether a trial court applied the correct legal standard to an issue in
exercising its discretion is a question of law”].)
B. The trial court did not abuse its discretion in concluding that there had
   not been a material change in the facts upon which the court issued the
   preliminary injunction
      Le argues that “new facts” came to light after the trial court issued the
preliminary injunction, and that these new facts demonstrated why the
preliminary injunction should not have been issued. As discussed above, Le
contends that, at the time Le’s plans were being considered, the Architectural
Committee consisted of two members, not one. Le maintains that Peay
remained an elected member of the Architectural Committee during the
relevant time period because she never formally resigned and was not
removed under the procedure set forth in the CC&Rs, and that the
Architectural Committee’s denial of Le’s plans was invalid because only a
single member of the Architectural Committee voted to deny approval of Le’s
plans.7 Le contends that the vote “fail[ed] for lack of a quorum,” and/or failed


7     Le contends that the CC&Rs permit a person who is not a homeowner
in Corona Estates No. 2 to serve on the Architectural Committee, noting that
the CC&Rs state that “[a]ny such Committee elected by the owners of a
majority of the improved lots and plots shall consist of not more than three
members, a majority of whom shall be owners of improved lots and plots
subject to these conditions and restrictions.” Because this provision indicates
that at least one member of the Committee need not be a homeowner, Le’s
position is that the fact that Peay sold her home did not automatically render
her ineligible to remain on the Architectural Committee, even though Peay,
Frontera, and Flood all appeared to believe that Peay’s selling of her home
meant that she was ineligible to continue serving as a voting member. As we

                                        14
because the CC&Rs require that the Architectural Committee act through a
majority of its members, and the vote of a single member is not a “majority”
where there are two members.8 According to Le, because there was a
written, recorded instrument identifying Peay as a member of the
Architectural Committee, and because, Le contends, Peay “never resigned
from the AC, was told not to resign from the AC, was never asked for her
resignation, and was never removed by any action by the owners, majority or
otherwise,” this “le[ft] intact the conclusive nature of” the recorded document
demonstrating that Peay was elected to be a member of the Architectural
Committee.
      The trial court concluded that the evidence demonstrated that Peay
was “no longer a member of the Association” and that she had “effectively
resigned” from the Association’s Architectural Committee after she “sold her
home and moved out of the community.” This finding undermines Le’s
position. The court further concluded that, at the time the Architectural
Committee denied Le’s plans, there was a single elected member who
comprised the Architectural Committee, and that the vote of a single member
was sufficient because the CC&Rs did not require a minimum number of


explain further, even if we presume that Le’s interpretation of the CC&Rs is
correct, and that Peay’s selling of her home did not automatically render her
ineligible to continue serving on the Committee, the trial court found that
Peay effectively resigned from her position, and that finding is supported by
the evidence.

8      For example, in her briefing on appeal, Le asserts that the “New,
Actual Facts” that she presented in the trial court included the “facts” that
“[a]t all relevant times, there were two members on the La Jolla Corona
Estates Unit No. 2 AC” (fn. omitted), and that “. . . Danielle Peay was still a
member of the AC as she was never removed and had never resigned
therefrom.”

                                       15
members. The court noted that when the court initially ruled, it had “t[aken]
into consideration that one of the two elected members of the Architectural
Committee (Danielle Peay) had sold her home and moved out of the
community.” Based on these findings, the court concluded that there had
been no material change in the facts from the time the court initially ruled on
the motion for a preliminary injunction.
      Our review of the record demonstrates that there is substantial
evidence to support the trial court’s determination that Peay resigned from
the Architectural Committee, leaving it with a single member at the time
Le’s plans were considered and denied.
      We begin by noting that there is no requirement in the CC&Rs as to
what a member must do in order to resign from his or her duties on the
Architectural Committee. There is no indication that any particular
formalities must be followed to effectuate an Architectural Committee
member’s resignation. We therefore agree with the trial court that it is a
factual question as to whether Peay’s actions and communications provided a
clear indication that she no longer intended to serve on the Architectural
Committee. The evidence supports the trial court’s determination that Peay
provided a sufficiently clear message that she no longer intended to serve on
the Architectural Committee, such that she effectively resigned from the
Committee. On January 19, 2020, Peay sent a text message to Flood, the
Architectural Committee administrator, as well as to Frontera, the other
Architectural Committee member, in which she stated: “Hi- I am moving
today and we have sold our house. Not sure what steps I should take re the
AC . . . I’ve enjoyed volunteering with you both :)[.]”
      The communications between Peay, Frontera and Flood indicate that
both Frontera and Flood understood that Peay was tendering her resignation

                                        16
through this communication. Flood said, “THANK YOU for your service!”
and then indicated that until there was a new election initiated, “any action
taken . . . by the AC will show just Lauri voting.” Frontera also indicated
that she understood that Peay was giving up her position on the
Architectural Committee at that point in time, stating, “[Y]ou will be missed!”
      In a deposition taken in this case, Peay confirmed that her text
communication with Frontera and Flood was intended to convey that she was
giving up her position on the Architectural Committee:
         “Q.      So in the text message that you sent on Sunday,
         January 19th, 2020, as I read it, the one sentence that
         counsel [for Le] didn’t read to you is: ‘I’ve enjoyed
         volunteering with’ both of you. And you said that in the
         past tense; right? ‘I’ve enjoyed.’

         “A.        Yes.

         “Q.      All right. And is that because it was your
         intention that you were no longer going to be volunteering
         on the architectural committee?

         “[¶] . . . [¶]

         “THE WITNESS: Yes.

         “[¶] . . . [¶]

         “Q.      Was it your intention that you were never going to
         be serving on the architectural committee?

         “[¶] . . . [¶]

         “THE WITNESS: That I was never going to be? I’m sorry.
         I couldn’t hear you. That I was never going to be — again,
         I was never going to again serve on the architectural
         committee?


                                      17
“MR. MORDY: Right.

“THE WITNESS: Yeah. Yeah. That’s right.

“BY MR. MORDY: [¶] Q. Okay. Why did you use the past
tense, ‘I’ve enjoyed volunteering’?

“A.        Because I was done volunteering.

“Q.       You — in your text — in your — in your testimony
today, you used the words, ‘I’m done. I’m out. Bye.’ Do you
recall that?

“A.        That sounds about right.

“Q.      Yep. [¶] And was that your intention, when you
sent this text message, to say something to that effect?

“A.        Yes.

“[¶] . . . [¶]

“Q.      Was it your intention, when you sent this, even if
you didn’t use the word ‘resign,’ was it your intention to say
that you were resigning from the architectural committee?

“A.     Yeah. And I’m not trying to be vague when I
answer your guys’ questions on this topic —

“Q.        Sure.

“A.       — I just really thought I didn’t have to resign,
because since I didn’t own a property, that I could no longer
be on it. I thought it was like a de facto, you know, I’m
done.

“[¶] . . . [¶]




                              18
         “Q.      Okay. But it was your intention, at this point, that
         you were no longer going to be volunteering on the
         architectural committee; is that right?”

         “A.      Yes, it was. Yeah.” (Italics added.)
      Peay’s testimony thus supports the trial court’s finding that Peay
intended to resign from the Architectural Committee when she sent the text
message stating that she had “enjoyed” serving on the committee; the clear
implication of her words was that she would no longer serve on the
committee. The fact that Peay also stated that she “thought [she] didn’t have
to resign” does not undermine the trial court’s finding that she effectively
resigned, because the clear import of her words was that she did not believe
that she had to do anything more to communicate her resignation. As the
trial court concluded, Peay did not have to do anything more; her
communications with Frontera and Flood were sufficient to effect her
resignation from the Committee. The fact that Peay believed that her
resignation from the Architectural Committee would occur automatically as a
result of the fact that she had sold her home and was moving out of the
community does not undercut the trial court’s finding; despite her belief,
Peay nevertheless communicated her intention to give up her position on the
Architectural Committee and conducted herself consistent with that
intention. Peay’s testimony supports the trial court’s finding that Peay
effectively resigned, through her words and conduct, as of January 19, 2020. 9
      As the trial court noted, Restriction No. 9 in the CC&Rs provides that
the Architectural Committee cannot exceed three members, but it provides


9     The evidence in the record reflects that Peay no longer participated in
the Architectural Committee’s activities after January 19, 2020.


                                       19
for no minimum number of members to comprise the Committee. The trial
court did not abuse its discretion in concluding that the absence of a
requirement of any minimum number of members in the CC&Rs permits the
Architectural Committee to operate as a committee of one. 10 Thus, as the
trial court concluded, at the time Le’s plans were denied, the Architectural
Committee consisted of Frontera, alone, and her decision on behalf of the
Architectural Committee with respect to Le’s plans was valid under the
provisions of the CC&Rs.11
      The trial court’s determination that Peay effectively resigned from the
Architectural Committee is supported by substantial evidence. Therefore,
the court did not abuse its discretion in concluding that dissolution of the
preliminary injunction was not warranted because Le failed to show that
there was a material change in the facts upon which the court had granted
the preliminary injunction.12


10    On appeal, Le does not suggest that the Architectural Committee may
not operate with only a single voting member.

11    Although Le suggests that the CC&Rs require that some evidence of an
Architectural Committee member’s resignation be recorded or otherwise
noticed to the homeowners in Corona Estates No. 2, there is no such
requirement in the CC&Rs.

12    The parties spend a portion of their briefing arguing about whether
Le’s proposed remodel would or would not conform to, or be in harmony with,
similar structures in the community. As an alternative argument offered by
the plaintiffs for affirming the trial court’s order denying the motion to
dissolve the preliminary injunction, the plaintiffs contend that even if the
Committee was comprised of two members such that Frontera’s decision not
to approve Le’s plans was invalid, the trial court’s decision not to dissolve the
injunction was nevertheless correct because where the Architectural
Committee either does not exist or fails to act, a provision of the CC&Rs

                                       20
C. The trial court did not abuse its discretion in its implied finding that
   dissolving the injunction would not serve the ends of justice
      In a brief separate argument, Le contends that the “trial court erred
i[n] failing to conclude that the ‘ends of justice’ mandate the dissolution of the
injunction” in light of the fact that Le has suffered additional damages as a
result of the structure being exposed to the elements while this matter has
been pending. Le argues that this new damage constitutes “new facts and
circumstances” that “should have, by themselves, been enough to end the
injunction.” Le further maintains that Plaintiffs will not suffer any
permanent “irreparable” damage if the injunction is dissolved because if they
ultimately prevail, Le will be required to remove any obstructions. Le also
notes that Plaintiffs did not attend the Architectural Committee meeting
where Le’s plans were to be considered, suggesting that Plaintiffs’ “did not
even consider their interests in the alleged ‘views’ important enough.”
      We see no abuse of the trial court’s discretion in its implied finding that
the ends of justice did not require that the injunction be dissolved based on
additional damage to Le’s home from being exposed to the elements. First, it
is not clear that Le raised this argument in the trial court. Further, the court
required the plaintiffs to post an undertaking in the amount of $175,000,
which they did. Even if no undertaking had been required of the plaintiffs,
we are not convinced that the court would have abused its discretion in
determining that the ends of justice did not require that the preliminary



permits construction on the properties only if the construction “conform[s] to
and [is] in harmony with similar structures” (boldface & underscore omitted)
in Corona Estates No. 2. Because we conclude that the trial court did not
abuse its discretion in determining that there was no material change in the
facts upon which the preliminary injunction was granted, we need not
consider this alternative argument for affirming the court’s order.

                                       21
injunction be dissolved. Le made the decision to move forward with
construction on her home despite having been denied approval for that
construction by the Architectural Committee. The fact that her home is now
subject to the elements as a result of being only partially finished is
attributable to her decision to undertake self-help and proceed with
construction without having obtained the approval of the Architectural
Committee. We therefore reject Le’s contention that the court abused its
discretion in not dissolving the injunction in view of additional damage that
Le’s home may be suffering due to the fact that it remains in a state of
unfinished construction.
                                       IV.
                                DISPOSITION
      The trial court’s order denying Le’s motion to dissolve the preliminary
injunction is affirmed. The plaintiffs are entitled to costs on appeal.


                                                           AARON, J.

WE CONCUR:

MCCONNELL, P. J.

DO, J.




                                       22